NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2971
                                       __________

                                    JEAN COULTER,
                                              Appellant

                                             v.

                PAUL LAURENCE DUNBAR COMMUNITY CENTER;
GRACE YOUTH AND FAMILY FOUNDATION; CATHERINE DONNELLY; HEATHER D.
  DOVENSPIKE; DOUGLAS FROST; ROBERT PATER; WILLIAM M. HALLE; JOHN J.
WISE, III; DOUGLAS FROST; LEEANN MEALS; ROBERT PATER; MATTHEW PEROTTI;
 CLARICE SHAY; ERIC WEIMER; LOUISE BAULDAUF; JENNIFER LINN; JENNIFER
    LINN & ASSOCIATES; MIN OFFSTEIN; LORRAINE J. DIDOMENICO; JOYCE
  KLARA; UNKNOWN BOARD MEMBER EMPLOYED BY BUTLER AREA SCHOOL
                    DISTRICT; UNKNOWN BOARD MEMBER
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:16-cv-00125)
                      District Judge: Honorable Arthur J. Schwab
                      ____________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 18, 2022
              Before: RESTREPO, PHIPPS and RENDELL, Circuit Judges

                              (Opinion filed: May 20, 2022)
                                     ___________

                                       OPINION*
                                      ___________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Jean Coulter appeals from an order of the United States District

Court for the Western District of Pennsylvania that granted the defendants’ amended

motion for taxation of costs. For the following reasons, we will affirm.

       In 2016, Coulter filed a complaint raising claims related to a $50,000 loan that she

made the Paul Laurence Dunbar Community Center (“the Dunbar Center” or “the

Center”). Shortly after Coulter filed the complaint, the Dunbar Center made an offer of

judgment for $59,000 under Federal Rule of Civil Procedure 68, (ECF 2), which Coulter

did not accept. After years of litigation, the District Court entered a final order, granting

in part a motion for summary judgment filed by the three remaining defendants: the

Dunbar Center, the Center’s Executive Director, Catherine Donnelly, and the Grace

Youth and Family Foundation (“the GYFF”). In particular, the District Court held that

those defendants were not liable for fraudulent inducement, but it concluded that the

Dunbar Center breached its contract and granted judgment in favor of Coulter in the

amount of $50,000. (ECF 310 & 311.) Coulter appealed, and we affirmed the District

Court’s judgment. See Coulter v. Paul Laurence Dunbar Cmty. Ctr., No. 21-1164, 2021

WL 2838379 (3d Cir. July 8, 2021) (per curiam) (not precedential).

       Thereafter, the defendants filed in the District Court an amended motion for

taxation of costs, seeking $3687.90 under Federal Rules of Civil Procedure 54 and 68.1


1
  The District Court had denied without prejudice the first such motion – which had been
filed shortly after entry of the final order – because the defendants “fail[ed] to inform the
                                                2
(ECF 346.) Coulter responded to that motion, arguing that the defendants had “unclean

hands” because they engaged in fraud during the litigation, that the defendants sought

double payment for certain copying costs, that the defendants’ insurance coverage had

already reimbursed them for the costs, that the Dunbar Center alone can recover costs

because only it (not Donnelly or the GYFF) made the offer of judgment, and that the

offer of judgment was fraudulent because the Dunbar Center did not have $59,000 at the

time that the offer was made. (ECF 351 & 352.) The defendants filed a reply. (ECF

353.) The District Court granted the defendants’ motion, directing Coulter to pay the

Dunbar Center $2960.25.2 Coulter v. Paul Laurence Dunbar Cmty. Ctr., No. 16-00125,

2021 WL 5047800, at *7 (E.D. Pa. Aug. 25, 2021). Coulter filed a motion to amend the

judgment (ECF 359), which the District Court denied. (ECF 361.) Coulter appealed.3

(ECF 362.)

       The District Court properly granted the defendants’ amended motion for taxation

of costs. Federal Rule of Civil Procedure 54(d)(1) creates a strong presumption that costs


Court exactly what is the dollar amount [they] currently opine they are entitled to from
Plaintiff.” (ECF 335, at 4.)
2
 The difference between the amount sought by the defendants and the amount awarded
was based on the District Court’s conclusion that not all the requested costs were
authorized under Rule 54 and Rule 68. See 28 U.S.C. § 1920 (enumerating expenses that
may be taxed as costs).
3
 We have jurisdiction under 28 U.S.C. § 1291. See Reger v. The Nemours Foundation,
Inc., 599 F.3d 285, 287 (3d Cir. 2010). We review the decision to impose costs for abuse
of discretion. See id.; see also City of San Antonio, Tex., v. Hotels.com, L.P., 141 S. Ct.
1628, 1636 (2021).
                                              3
are to be awarded to a prevailing party. See In re Paoli R.R. Yard PCB Litig., 221 F.3d

449, 462 (3d Cir. 2000). Here, Donnelly and the GYFF were entitled to costs under Rule

54(d)(1) because they prevailed against Coulter’s fraudulent inducement claim. In

addition, “[u]nder Rule 68(d), if a defendant makes a settlement offer, and the plaintiff

rejects it and later obtains a judgment that is less favorable than the one offered her, the

plaintiff must pay the costs incurred by the defendant after the offer was made.” Marx v.

Gen. Revenue Corp., 568 U.S. 371, 375 n.2 (2013). The Dunbar Center was entitled to

costs under Rule 68(d) because it made an unambiguous offer of judgment of $59,000,

which Coulter rejected, and that offer exceeded the $50,000 she was later awarded for her

breach of contract claim.

       Coulter complains that the defendant’s “initial calculations” of the costs included a

request for reimbursement of $500 in filing fees that she had paid for an appeal in this

Court. Appellant’s Br., 14. Although the defendants’ amended motion for taxation of

costs did include as an attachment a receipt for the filing fee (ECF 346-2, at 4), they later

explained that inclusion of the receipt was an “administrative error” that was corrected

with an “updated itemization.” (ECF 353, at 1-2.) The District Court explained that its

calculation of costs did not including the filing fee, holding that the defendants were

entitled to costs related to only the following categories: (1) printing/copy costs; (2)

postage/courier costs; and (3) deposition transcripts/court reporter appearance fees.

Coulter, 2021 WL 5047800, at *6 & n.2. Coulter has not demonstrated that her filing fee

was part of the costs that the District Court awarded to the defendants.
                                              4
       She also challenges the District Court’s “determin[ation] that there was … no

misconduct when Appellees’ Counsel … ‘accidentally’ double-billed for 3 additional

invoices.” Appellant’s Br., 14. Coulter has not identified those invoices, however. To

the extent that she is referring to a $131 charge by NexTier Bank for costs associated

with responding to a subpoena for records, the District Court properly explained that

Coulter was not charged twice. Instead, the $131 expense simply appears on two

separate documents submitted in support of the motion for costs. Coulter, 2021 WL

5047800, at *6.

       Coulter also asserts that the defendants are not entitled to costs because they

engaged in “significant misconduct” during the summary judgment proceedings by, for

instance, committing perjury and presenting “clearly forged” documents. Appellant’s

Br., at 15-17. But the District Court’s summary judgment decision is beyond the scope of

this appeal and Coulter’s suggestion that the defendants engaged in misconduct is purely

speculative. Finally, Coulter challenges the award of costs on the basis that the District

Judge was not impartial. For example, she argues that Judge Schwab has shown

“extreme bias,” has “impose[d] his whims upon the Parties,” and has “a published history

of extensive abuse of authority.”4 Appellant’s Br., 2, 3, 6. As support for these


4
  We note that in one of her responses to the motion for taxation of costs, Coulter sought
the recusal of Judge Schwab. (ECF 352.) The District Court denied that motion in a
separate order. (ECF 358). Although the District Court’s consideration of Coulter’s
motion to amend included a discussion of its order denying recusal, as well as an order
rejecting a motion for sanctions filed by Coulter, she has not raised claims related to
those orders in her brief, so we do not consider them. See M.S. by & through Hall v.
                                             5
assertions, Coulter mainly relies on a March 4, 2016 text order requiring that she register

to file documents electronically. Appellant’s Br., 20-29. She also vaguely references

other adverse rulings in the underlying proceedings. Id. at 29 (“the [March 4, 2016]

Scheduling Order was only the first overt display of [b]ias by Judge Schwab, and the fact

that the District Court subsequently, repeatedly, chose to again produce similarly

blatantly biased determinations … should not come as any surprise ….”). Even if Coulter

had clearly identified those decisions, however, we see no indication whatsoever of

prejudice or bias. See Liteky v. United States, 510 U.S. 540, 555 (1994) (recognizing

that adverse legal rulings are not proof of prejudice or bias).

       For the foregoing reasons, we conclude that the District Court did not abuse its

discretion in granting the defendants’ amended motion for taxation of costs.5

Accordingly, we will affirm the District Court’s judgment.




Susquehanna Twp. Sch. Dist., 969 F.3d 120, 124 n.2 (3d Cir. 2020) (holding that claims
were forfeited where appellant failed to raise them in her opening brief).
5
 We also conclude that the District Court did not abuse its discretion in denying
Coulter’s Rule 59(e) motion because she did not set forth grounds for reconsideration,
such as an intervening change in controlling law, new evidence, or a need to correct a
clear error of fact or law or prevent manifest injustice. See Lazaridis v. Wehmer, 591
F.3d 666, 669 (3d Cir. 2010) (per curiam).
                                              6